DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

        AMANDA SCHOONOVER and ISAAC DANIEL MOODY,
                       Appellants,

                                     v.

                          HUE KIM SIDMAN,
                              Appellee.

                               No. 4D20-719

                               [April 1, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; John Bowman, Judge; L.T. Case No. 19-16899 CACE
(02).

   Allegra P. Fung of Korte & Associates, West Palm Beach, for appellants.

   Clara Martinez of Clara Martinez Law, PA, Miami, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, GERBER and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.